[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDMENT TO MEMORANDUM OF DECISION
The court amends its memorandum of decision dated May 3, 1993 by adding thereto after the fifth sentence from CT Page 4471 the bottom of page 13 the following:
A decree of dissolution may enter on the ground of irretrievable breakdown of the marriage.
Teller, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 4478